January 2, 2018




                                CAUSE NO. 03-17-00708-CV




    RON VALENTINE,SR                                               IN THE THIRD DISTRICT

        Appellant

               Vs.                                                 COURT OF APPEALS




    JEREMY JAGODZINSKI and                                          TRAVIS COUNTY,TEXAS

    CHRISTI GREENE




                          APPELLANT'S MOTION FOR RECONSIDERATION

    TO THE COURT

    APPELLANT' motions for reconsideration of prior decision.

    The clerk actually opened up another case number associated with this case and

    an appellant's amended motion relating to indigence, was made by appellant and filed under

    the new case number. The court did not entertain the amended motion due to its being filed

     under the newjiuml^r. Either the court must go back and entertain the amended motion or

     vacate according to tardiness ofthe court to act on the motion.. Appellant's motion should

     be granted due to operation by rule oflaw as stated in prior motion; the court was tardy. The

     court reporter was late in filing a transcript according to rule 20.1 and therefore the court
was late according to rule 20 in both ofappellants' motions and the second motion was not

entertained at all by this court. The court was already late in entertaing the first motion

under the rules associated with the rule 20.1. The court should vacate both decisions it has

made regarding indigence.

                                                       Thank You,

                                                       Ron Valentine




                                   Certificate of Conference

   Valentine has attempted to confer with the party ofinterest but there was no reply.



                                      Certificate of Service

   Valentine delivers this document via hand delivery to Earl Vickery at 3007 Dancy St

   Austin, TX 78722 on December 30,2017.

                                                                      Ron Valentine
    STOk- Aoe-t^                                      m-STSiy^T^:
                                         ^JO'QR^^Oe O'ISTmCT
                                          -3C' t/E'C'.    c
                                   \'^Q2i::]
                                                              ' Q_/c/V J
                   (p           1 xrMi
                    ^\4U               -1 %-| 14
                        7e7ii-2B4747           'h"l''n"ll'lll41"l''#iM""Hlli'Hl!"l®M'!t"i"l!l
V